Per Curiam.
This is a zoning case and arises out of the refusal of respondent to issue a permit to relators to erect a thirty-three *1001family apartment house at Nos. 334-8 North Walnut street, in the city of East Orange. A writ of alternative mandamus was allowed and to the return thereto relators demur.
Erom this return it appears that the application (made December 9th, 1926) was refused on the ground that construction of such a building at the place named would be in violation of a zoning ordinance of the city which prohibited, among other buildings, any dwelling house for more than one family.
While under the law as it stood at the time the permit was applied for such restriction might be deemed to be invalid, a zoning amendment to the .constitution has since been adopted by the people of the state, and a statute enacted thereunder has authorized such restrictive ordinances and continued in effect such ordinances theretofore adopted as if they had been adopted under the provisions of the act. The effect of the amendment and the statute passed thereunder on zoning ordinances like the present and the restrictions contained therein has been considered by this court in the case of Koplin v. Village of South Orange, 6 N. J. Mis. R. 489. Both ordinance and restrictions were sustained as applying to applications made before the amendment was passed or the legislation enacted. This conclusion is adverse to the relators’ right and controlling here.
The demurrer is overruled and a peremptory writ denied.